Citation Nr: 1627563	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.  

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned during a February 2016 hearing.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his February 2016 Travel Board hearing, the Veteran asserted that his right shoulder symptoms and functional limitations are worse than his most recent VA examination demonstrates.  In support of this assertion the claimant reports that additional surgery has been recommended.  As the Veteran was last provided a VA examination in April 2010, a new VA examination is needed before the Board can make a fully-informed decision on the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his right shoulder by a VA orthopedist.  Provide the physician access to the VBMS file and Virtual VA electronic claims files.  The physician must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand, and note such review in the report.  All indicated studies and tests should be performed. 

The physician must address the nature and severity of the Veteran's right shoulder disability to include a description of any musculoskeletal and neurological symptoms.  The examiner is requested to identify, to the extent possible, pertinent symptoms and functional limitations attributable to his service-connected disability.  In this regard, the physician should address the Veteran's symptoms and functional limitations as described during his February 2016 hearing, and comment on the diagnosis of status post-right shoulder labrum tear listed in an August 2012 Disability Benefits Questionnaire completed by Dr. Guiltinan.

If the examiner determines that any right shoulder symptoms are attributable to a diagnosis that is not due to residuals of a right shoulder dislocation the examiner must then opine whether it is at least as likely as not that such a diagnosis is otherwise related to the Veteran's active service, and whether such a diagnosis is caused or aggravated by residuals of a right shoulder dislocation.  

The physician is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of both electronic claims folders, to include identifying the date range of Virtual VA and Veterans Benefits Management System records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




